United States Court of Appeals
                        For the First Circuit


No. 19-1961

                            KIRSTIE TRAHAN,

                         Plaintiff, Appellant,

                                  v.

                          WAYFAIR MAINE, LLC,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Lance E. Walker, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                   Selya and Lynch, Circuit Judges.


     Brett D. Baber, with whom Lanham Blackwell & Baber was on
brief, for appellant.
     Katharine I. Rand, with whom Daniel R. Strader and Pierce
Atwood LLP were on brief, for appellee.


                            April 21, 2020
              SELYA, Circuit Judge.        This disability discrimination

case requires us to hold steady and true the balance between the

important workplace protections that Congress has put in place for

disabled employees and the ancient right of employers to discipline

(or   even    discharge)   employees,      whether    or    not   disabled,     for

violations     of    clearly   established,      neutrally    applied       conduct

rules.      At a granular level, the case pits plaintiff-appellant

Kirstie Trahan, a military veteran who suffers from post-traumatic

stress disorder (PTSD), against her former employer, defendant-

appellee Wayfair Maine, LLC (Wayfair).           The district court entered

summary judgment in favor of Wayfair, and Trahan now appeals.

After careful consideration, we affirm.

I. BACKGROUND

              Because the district court granted summary judgment

against Trahan, we rehearse the facts in the light most favorable

to her, consistent with record support.               See Suzuki v. Abiomed,

Inc., 943 F.3d 555, 557 (1st Cir. 2019).             Trahan was the victim of

a sexual assault while serving in the United States Army and, as

a   result,    was   diagnosed    with   PTSD.     She     received     a   medical

discharge in September of 2010. From and after her Army discharge,

she   has    received   regular    outpatient     treatment       and   has   taken

medications for her condition.             When Trahan suffers acute PTSD

episodes,     she    flashes   back   to   the    initial    trauma     that   she

experienced and has difficulty in perceiving reality.


                                      - 2 -
           Trahan's mental health counselor explained that her

triggers for PTSD flashbacks "by nature are unpredictable and

atypical" and, thus, impossible "to eliminate" entirely.                   Some

common triggers include feelings of "losing control" and "being

ganged up on."      The counselor also observed that Trahan exhibits

cognitive distortions and emotional dysregulation, during which

she experiences difficulty grasping reality and controlling her

emotional responses.

           Trahan    worked   various   jobs   (including    jobs    in    call

centers) after her medical discharge from the Army.           In August of

2017, Wayfair hired her as an employee, specifically, as a sales

and service consultant at its call center in Bangor, Maine.                That

position entails providing customer service over the telephone.

The call center has an open floorplan in which consultants sit in

"very close proximity to one another."         Consultants work on teams

and, thus, are obliged to work collaboratively.              The company's

General Rules of Conduct (the Conduct Rules) require employees to

treat one another professionally and cooperatively.                 Offending

employees were discharged for unprofessional interactions (such as

emotional outbursts and fits of anger) with colleagues.                      In

September of 2017 — the time frame relevant to this case — Wayfair

neither   permitted    employees   to   work   from   home   nor     had    the

technological capabilities to support such an arrangement.




                                   - 3 -
             Trahan did not disclose her PTSD to Wayfair when she was

hired.       The    first     two   weeks    of    her   employment    consisted    of

classroom training with more than a dozen of her fellow trainees.

During this period, Trahan felt excluded by some of her new

colleagues, especially a "tight-knit" group that included Ashley

McDonald and Brianna Ireland.

             The trainees were moved to the sales floor for "nesting"

before being assigned to permanent teams.                       During this phase of

their training, the trainees took calls from customers with support

from veteran employees known variously as floorwalkers and nesting

coaches.     Trahan came to believe that her co-workers were making

fun of her.        She complained to her nesting coach, Thoma Noddin,

that   she    felt       as   though   her   peers       were   creating   "a   clique

environment," adding that the environment made her "feel very

similar to how [she] felt . . . in the Army" and that it was

"affecting certain things to come out in [her] life" — things that

she preferred to avoid.

             On one occasion during the September training, Trahan

sought assistance with her work.                    A floorwalker knelt at her

workstation        and    suggested    a    solution.       Trahan    perceived    the

floorwalker's tone as overbearing and became uncomfortable when he

touched her arm.          After stating that she was losing patience with

him and could not remain in his presence, she abandoned her

workstation and then experienced a PTSD episode in the privacy of


                                           - 4 -
a bathroom stall.         She told Noddin that the episode had triggered

a PTSD flashback, but she did not say anything further to suggest

that she was using the term "PTSD" in a clinical (rather than

casual or colloquial) manner.

                On September 20 — before being assigned to a permanent

team       —   Trahan   directed     a    comment     toward    McDonald.         Ireland

interjected        herself    into       the   exchange,     and   Trahan      admonished

Ireland not to be "ignorant."                  Trahan then threw her headset and

slammed down her phone.            As a result of the conflict, Trahan felt

triggered:         she   began     to     sweat,    lost    awareness     of    what   was

happening, and blacked out from a PTSD flashback.                               She later

explained that she interpreted Ireland's tone as "demeaning" and

vaguely recalled uttering the word "bitches."

                When    her   flashback         subsided,      Trahan    messaged      her

manager, Joseline Belanger, insisting that she wanted to move to

her permanent assignment as soon as possible.1                        Ireland reported

the    altercation       with    Trahan        to   her    manager,     Haley    Mannion.

Belanger and Mannion approached a third manager, Kristie Foster,

who brought the situation to the attention of the site manager,

Peter Boudreaux.         Boudreaux ordered Foster to investigate.




       1Trahan variously refers to "permanent assignment,"
"permanent desk," and "permanent team." She apparently uses these
terms interchangeably to describe the same request. We follow her
lead.



                                           - 5 -
          Foster and Mannion met with Ireland and obtained her

version of the altercation.         Thereafter, Foster and Belanger met

with Trahan and told her that they were investigating what had

happened on the floor.      Trahan said that Ireland had "snapped at

her" but did not elaborate.         Trahan added that she was "sick of

the 'clique,'" which she claimed was "always talking about her"

and was composed of a "bunch of bitches."         Trahan reiterated her

desire to move to a different desk or a different team in order to

minimize her interactions with Ireland.

          During this meeting, Trahan appeared physically closed

off:   she crossed her arms, faced the wall, and rolled her eyes

repeatedly.       Foster   gauged    this   behavior   to   be   rude   and

unprofessional.    Trahan later testified that she was in the midst

of a panic attack, and her behavior was the result of learned

coping mechanisms.    Even so, she did not indicate to the managers

either that she had a disability or that it was then manifesting

itself.   After the meeting, Trahan had another flashback while

seated in her car.

          Foster and Mannion next met with McDonald, who largely

confirmed Ireland's account.         Foster continued on, interviewing

Noddin and the floorwalker who had skirmished with Trahan earlier

that month.   Later that day, the human resources manager (Jonie

Dunivan) returned after a brief absence from the workplace and

took charge of the investigation.


                                    - 6 -
             Dunivan, accompanied by Foster and Belanger, met with

Trahan and informed her that she was suspended until September 22,

pending further investigation.       During this conversation, Trahan

again referred to her co-workers as "bitches."         Trahan says that

she felt attacked and outnumbered and found Dunivan "snappy and

snarky."   Foster retrieved Trahan's personal effects from Trahan's

workstation before escorting her out of the call center.         Shortly

thereafter, Trahan texted an uninvolved co-worker, indicating that

she had called Ireland a "little bitch" and representing that she

anticipated "get[ting] shafted because of this whole thing."

             Dunivan   continued   her     investigation.    Late   that

afternoon, she and Boudreaux concluded that Trahan's employment

should be terminated.     Even by Trahan's own description of events,

she had violated the Conduct Rules, which require employees to

"treat everyone in a professional manner — that is, with respect,

integrity, courtesy and a cooperative attitude."            In addition,

Dunivan gave weight to Trahan's "pattern of unprofessionalism and

rudeness."     It was agreed that Dunivan would contact Trahan the

following day to fire her.     Up to this point, no one had described

the altercation as a manifestation of a PTSD episode.

             Dunivan departed from the office at around 5 p.m. that

evening.     Approximately half an hour later, Trahan left her a

voicemail.     In the voicemail, Trahan stated:       "I forgot to tell

you today that the reason I did ask for that transfer . . . out of


                                   - 7 -
that situation is because I am a veteran with severe PTSD and how

those girls were treating me was causing triggers to come out in

me."   She offered to provide documentation of these facts.

           The first time that Dunivan learned of Trahan's PTSD was

when she retrieved the voicemail on September 21. Dunivan returned

Trahan's call that afternoon.    She expressed skepticism that the

incident could have triggered a PTSD flashback, questioned the

extent of Trahan's disability, and requested access to Trahan's

medical records.   Dunivan tried to impress upon Trahan that the

incident was "very serious."    When Trahan asked whether she was

being fired, Dunivan equivocated and told her instead that the

investigation remained open.

           In the same conversation, Trahan asked to be moved away

from Ireland and McDonald.       Although Dunivan understood this

request to be linked to Trahan's disability, she did not understand

it to be a request for an accommodation.     Although Dunivan does

not recall it, Trahan says that she also mentioned the possibility

of working from home.

           Dunivan next called her supervisor to "confirm[] [she]

had . . . support to proceed with the termination."   The following

day, she called Trahan and discharged her.        No one else was

disciplined with respect to the incident.

           In due season, Trahan repaired to the federal district

court and sued Wayfair for disability discrimination under the


                                - 8 -
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213,

and the Maine Human Rights Act, Me. Stat. tit. 5, §§ 4551-4634.

She claimed that she was wrongfully discharged based on her PTSD,

and that Wayfair used her violation of its Conduct Rules as a

pretext for cashiering her.     Trahan also claimed that Wayfair

failed to accommodate her disability, as required by law.

          Following a period of pretrial discovery, Wayfair moved

for summary judgment.   Trahan opposed the motion, but the district

court granted it.   See Trahan v. Wayfair Me., LLC, No. 1:18-cv-

00209-LEW, 2019 WL 4246678, at *5 (D. Me. Sept. 6, 2019).   Trahan

responded by filing a timely notice of appeal.    In her briefing,

Trahan challenges only the entry of summary judgment on her ADA

claims. Consequently, we do not discuss the district court's entry

of summary judgment on her state-law claims.

II. ANALYSIS

          We review a district court's entry of summary judgment

de novo, viewing the facts in the light most congenial to the

nonmovant and drawing all reasonable inferences to that party's

behoof.   See Potvin v. Speedway LLC, 891 F.3d 410, 413-14 (1st

Cir. 2018). We will affirm only when the record demonstrates "that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."      Fed. R. Civ. P.

56(a); see Summers v. City of Fitchburg, 940 F.3d 133, 137 (1st

Cir. 2019).    A plaintiff opposing a properly documented summary


                               - 9 -
judgment motion must carry "the burden of producing specific facts

sufficient to deflect the swing of the summary judgment scythe."

Hannon v. Beard, 645 F.3d 45, 48 (1st Cir. 2011) (quoting Mulvihill

v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003)).

               With this foundation in place, we turn to Trahan's

assignments of error.            First, though, we set out the analytic

framework that governs her claims.                 We then move to Trahan's

contention that the district court erred in entering summary

judgment against her on her claim of discriminatory discharge.

Finally, we examine Trahan's contention that the district court

erred in entering summary judgment against her on her failure-to-

accommodate claim.

                          A.    The Analytic Framework.

               We begin with bedrock.        "Congress enacted the ADA 'to

provide    a    clear    and    comprehensive      national    mandate    for   the

elimination        of     discrimination        against       individuals       with

disabilities.'"         Gray v. Cummings, 917 F.3d 1, 14 (1st Cir. 2019)

(quoting 42 U.S.C. § 12101(b)(1)).                 Under the ADA, a covered

employer — such as Wayfair — is forbidden from "discriminat[ing]

against a qualified individual on the basis of disability in regard

to   job   application         procedures,   the    hiring,     advancement,     or

discharge of employees, employee compensation, job training, and

other terms, conditions, and privileges of employment."                  42 U.S.C.

§ 12112(a).        The ADA defines discrimination on the basis of


                                      - 10 -
disability to include "limiting, segregating, or classifying a[n]

. . . employee in a way that adversely affects the opportunities

or status of such . . . employee because of" her disability. Id.

§ 12112(b)(1).       For this purpose, an adverse employment action

includes      both   discharging       an   employee,      see   29     C.F.R.

§ 1630.4(a)(1)(ii), and failing to make reasonable accommodations

for an employee's disability, see US Airways, Inc. v. Barnett, 535
U.S. 391, 396 (2002) (citing 42 U.S.C. § 12112(b)(5)(A)).

           In this case, the familiar McDonnell Douglas framework

is in play.     See McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-04 (1973); Higgins v. New Balance Athletic Shoe, Inc., 194
F.3d 252, 264 (1st Cir. 1999).         Under that framework, the employee

bears   the    burden    of   making     out   a   prima    facie     case    of

discrimination.      See Miceli v. JetBlue Airways Corp., 914 F.3d 73,

81 (1st Cir. 2019).       If the employee clears this low hurdle, a

rebuttable presumption of discrimination arises, and the burden

shifts to the employer to advance a legitimate, nondiscriminatory

reason for its actions.       See Mancini v. City of Providence, 909
F.3d 32, 39 (1st Cir. 2018). This is merely a burden of production;

the burden of persuasion remains throughout with the employee.

See Miceli, 914 F.3d at 81-82.         So long as the employer satisfies

its second-stage burden by proffering a non-discriminatory reason

for the adverse employment action, the employee — at the third

stage of the analysis — must show that the employer acted not for


                                   - 11 -
the   stated   reason    but,   rather,    because   of   the   plaintiff's

disability.    See id.

                    B. Discriminatory Discharge.

           Against this backdrop, we turn to Trahan's claim of

discriminatory discharge.       In this vein, Trahan asserts that she

raised a genuine issue of material fact as to whether Wayfair

discriminated against her by terminating her employment on the

basis of her disability.        Wayfair responds that it decided to

terminate Trahan's employment based on her breach of the Conduct

Rules before it learned of her PTSD; that regardless of when it

learned about Trahan's PTSD, Trahan nonetheless failed to make out

a prima facie case sufficient to satisfy her burden at the first

stage of the McDonnell Douglas framework; and that, at any rate,

Trahan's misconduct justified her dismissal notwithstanding her

disability.

           Each of Wayfair's three lines of defense is colorable,

but we have no need to analyze them all.        We start — and finish —

with the third line of defense, taking no view as to the merits of

Wayfair's other lines of defense.

           In undertaking this inquiry, we go directly to the third

stage of the McDonnell Douglas framework.        We assume, favorably to

Trahan, that she satisfied her first-stage burden by making out a

prima facie case of discriminatory discharge.         She is, therefore,

entitled to the benefit of "a presumption of discrimination."


                                  - 12 -
Gillen v. Fallon Ambul. Serv., Inc., 283 F.3d 11, 30 (1st Cir.

2002).       So,   too,    the      second    stage   of    the    McDonnell      Douglas

framework is not in issue:                    Trahan readily acknowledges that

Wayfair     satisfied     its       second-stage      burden      by    articulating     a

nondiscriminatory reason for her discharge (that the company was

simply      enforcing     its       Conduct    Rules).       See       Raytheon   Co.    v.

Hernandez, 540 U.S. 44, 53 (2003) (explaining that "proffer of

.   .   .   neutral   .   .     .    policy    plainly     satisfie[s]"      employer's

obligation at second stage of McDonnell Douglas inquiry); Miceli,
914 F.3d at 82 (determining that employer satisfied second-stage

burden      of   production         by   alleging     "that       it    terminated      the

appellant's employment in accordance with its clearly delineated

and neutrally applied corporate policy").

              Focusing on the third stage of the McDonnell Douglas

framework — whether Wayfair acted with discriminatory intent — the

record reveals that Trahan's misconduct was patent.                       Trahan admits

that she called two of her co-workers (Ireland and McDonald)

"bitches."       To compound the matter, she repeated in her subsequent

meeting with management that they were a "bunch of bitches."                         What

is more, her other actions — such as rolling her eyes, throwing

her headset, and slamming down her phone — were undisputed and

plainly warranted Wayfair's determination that Trahan had acted

unprofessionally.




                                          - 13 -
          It cannot be gainsaid that acting unprofessionally and

in a disrespectful manner transgressed the Conduct Rules.        In

short, Trahan committed fireable misconduct, and Wayfair must

prevail at the third stage of the McDonnell Douglas framework

unless Trahan — who adduced no direct evidence that Wayfair acted

with an intent to discriminate on the basis of her disability —

can show that Wayfair's ostensible reliance on this misconduct as

the predicate for her dismissal was a sham, that is, a pretext for

discrimination.    See Raytheon Co., 540 U.S. at 51-52; Gillen, 283
F.3d at 30 n.11.

          Trahan tries to travel down this road.      She mounts a

claim of pretext and asserts that she was disciplined differently

than nondisabled employees.     To this end, she submits that her

misconduct was punished more severely than that of comparable

Wayfair employees.   In other words, Wayfair was not enforcing the

Conduct Rules uniformly.

          The record belies Trahan's assertion of pretext.       To

begin, Trahan admits that she was not the only call center employee

discharged "due to unprofessional interactions with coworkers" and

that "no employee . . . received discipline short of termination

due to an emotional outburst or fit of anger" in the workplace.

Thus, Trahan's assertion of a lack of disciplinary uniformity

hinges on her contention that she was "treated differently than

non-disabled co-workers who arguably violated" the Conduct Rules


                               - 14 -
in other (analogous) ways.            This contention does not withstand

scrutiny.

            In   support   of   her    contention,   Trahan   alleges   that

Wayfair did not discipline employees "for using the company chat

system to make fun of others," for making her feel uncomfortable,

and for using profanity on the sales floor. She also alleges that,

in the aftermath of the September 20 incident, Wayfair did not

discipline Ireland for "snapp[ing]" at her.          As we explain below,

Trahan is comparing plums to pomegranates.

            "'Reasonableness is the touchstone' when considering

comparators in a disparate treatment case; that is, 'while the

plaintiff's case and the comparison cases that [s]he advances need

not be perfect replicas, they must closely resemble one another in

respect to relevant facts and circumstances.'"            Ray v. Ropes &

Gray LLP, 799 F.3d 99, 114 (1st Cir. 2015) (quoting Conward v.

Cambridge Sch. Comm., 171 F.3d 12, 20 (1st Cir. 1999)). It follows

that an employee claiming differential treatment must show that

those with whom she seeks to be compared "engaged in the same

conduct without such differentiating or mitigating circumstances

that would distinguish their conduct or the employer's treatment

of them for it."    Perkins v. Brigham & Women's Hosp., 78 F.3d 747,

751 (1st Cir. 1996) (quoting Mitchell v. Toledo Hosp., 964 F.2d
577, 583 (6th Cir. 1992)).




                                  - 15 -
             Here,   the   most   closely   analogous   instances   do   not

advance Trahan's cause.        It is uncontroverted that Wayfair fired

other employees when it learned that they had indulged in emotional

outbursts in the workplace or given vent to fits of anger there.

             Trahan tries to make an end run around these comparators

by pointing to other types of behavior.             She says that some

employees freely used the chat system to make fun of people,2 got

away with exhibiting snappiness, and used profanity on the sales

floor without facing disciplinary consequences.         These situations,

however, are not fairly comparable to the misconduct that Trahan

committed.

             With respect to the chat system, Trahan stated that she

"saw [her] name" (but no other words) and believed the chat was

making fun of her.         As a result of the chat and other behavior

that she attributed to what she termed the "clique" — a reference

to Ireland, McDonald, and their friends — she felt "uncomfortable."

But Trahan offers nothing in the way of a factual basis to support

her belief that the chat made fun of her.               Speculation is no

substitute for proof.        See Lang v. Wal-Mart Stores E., L.P., 813
F.3d 447, 460 (1st Cir. 2016).              It follows that speculation

unsupported by facts is manifestly inadequate to stave off summary


     2 For what it may be worth, Wayfair was not oblivious to
possible misuse of the chat system.     The record shows that a
Wayfair floorwalker addressed appropriate use of the chat system
at a meeting held shortly after the chat to which Trahan adverts.


                                   - 16 -
judgment.     See id. (explaining that "a party cannot ward off

summary judgment with 'proffers that depend . . . "on arrant

speculation,        optimistic     surmise,     or   farfetched    inference"'"

(alteration in original) (quoting Fragoso v. Lopez, 991 F.2d 878,

887 (1st Cir. 1993))).

             To cinch the matter, the alleged chat-room abuse is

totally unproven; Trahan offers no particulars concerning what

offending words may have been said.              On this sparse record, the

alleged chat-room hijinks are not fairly comparable to Trahan's

misconduct.        Making colleagues feel uncomfortable is far from

ideal, but the conduct that makes a colleague experience discomfort

may   or    may    not   be    unprofessional.        Much    depends   both   on

idiosyncratic circumstances and on subjective feelings, and Trahan

describes no specific misconduct that is on par with her own.

             Next, Trahan seeks to compare Ireland's snapping at her

on September 20 with Trahan's own misconduct.                She complains that

Ireland was not punished, let alone fired, for this behavior. What

she leaves out, however, is that (even on Trahan's own telling)

Ireland neither swore at anyone nor engaged in unprofessional

behavior     over     and     beyond   her    snapping.      Although   Dunivan

acknowledged in the abstract that one co-worker snapping at another

would be inappropriate workplace behavior, snapping at someone is

not on all fours with cursing co-workers in the throes of a heated

encounter.        An employer's response to employee conduct that is


                                       - 17 -
"different in kind" cannot form the basis for an inference of

pretext.    Ramos-Santiago v. WHM Carib, LLC, 919 F.3d 66, 74 (1st

Cir. 2019).

            As a final riposte, Trahan suggests that many of her

peers "would swear on the floor" yet were not disciplined.             But

nothing    about   this   amorphous   suggestion   undermines    Wayfair's

statement that it "has zero tolerance for co-workers directing

curse words toward peers or customers in any type of aggressive

manner."    Trahan has not pointed to any facts in the record that

call Wayfair's "zero tolerance" policy into question.           And merely

uttering profane expressions on the sales floor without directing

the profanity at any particular individual is inherently different

from directing epithets at co-workers.        The former, while not to

be encouraged, simply does not sink to the level of the latter.

Swearing at someone and swearing in general are distinct enough

phenomena to be treated disparately.       See Perkins, 78 F.3d at 751.

            The bottom line is that Trahan's so-called comparator

evidence is insufficient to show that any of the situations about

which she complains "closely resemble[d]" the misconduct for which

she was fired.     Ray, 799 F.3d at 114 (quoting Conward, 171 F.3d at

20).   The critical difference is that Trahan's misconduct was far

more blameworthy than that of any co-worker she identified. Trahan

called her co-workers "bitches" in the course of a turbulent

workplace incident that involved throwing and slamming things.


                                  - 18 -
Moreover, she doubled down on the epithet during a later meeting

with   management.   Given    these   qualitative   distinctions,   her

attempted comparisons are unreasonable, and, thus, fail to create

a genuine issue of material fact.        See Conward, 171 F.3d at 20-

22; Perkins, 78 F.3d at 751.

           In a last-ditch effort to salvage her pretext argument,

Trahan says that Dunivan's harsh questioning regarding her PTSD

demonstrates that Wayfair acted with discriminatory intent.         The

very case Trahan cites for this proposition, though, undermines

her effort.   See Kelley v. Corr. Med. Servs., Inc., 707 F.3d 108,

116-17 (1st Cir. 2013).    In Kelley, we concluded that an employee

presented evidence sufficient to support a "reasonable inference"

of discriminatory animus when the employee and supervisor had a

months-long "history of disability-based conflict." Id. at 111-

12, 116-17.   Kelley stands in stark contrast to the case at hand.

Here, Dunivan and Trahan had only one conversation in which Dunivan

questioned Trahan's disability — a conversation that occurred on

the very same day that Dunivan first learned of it.          Both the

timing and the solitary nature of the conversation here readily

distinguish this case from Kelley, especially since "there is

little to no evidence suggesting that" Trahan's firing was based

on "an unlawful motive." Id. at 117.   After all, the "ADA is not

a license for insubordination at the workplace," Reed v. LePage

Bakeries, Inc., 244 F.3d 254, 262 (1st Cir. 2001), and Trahan's


                                - 19 -
emotional outburst on September 20 plainly demonstrated her breach

of Wayfair's Conduct Rules.

              Nothing more need be said. On this record, no reasonable

factfinder      could   conclude    that    Wayfair's    stated       reason   for

discharging Trahan was pretextual.             Consequently, the district

court did not err in entering summary judgment against Trahan on

her discriminatory discharge claim.

                        C.    Failure to Accommodate.

              Trahan's remaining claim is that Wayfair discriminated

against her by not accommodating her PTSD. She posits that Wayfair

failed to accommodate her disability in two specific ways:                     not

moving her desk assignment and not permitting her to work from

home.    Trahan adds that, with an accommodation, she could have

performed the essential functions of her job as a sales and service

consultant.

              The district court ruled that Trahan's communications

with    her    employer      were   not    "request[s]    for     a     workplace

accommodation" because, even if granted, they would not "make

[Trahan] more capable of" fulfilling her duties as a sales and

service consultant.          Trahan, 2019 WL 4246678, at *3-4.            In the

court's view, Trahan's accommodation requests amounted to no more

than "an excuse for her past transgression." Id. at *4.          We

examine this ruling through the statutory prism.




                                     - 20 -
           The ADA provides that unlawful discrimination includes

an employer "not making reasonable accommodations to the known

physical   or   mental    limitations     of   an   otherwise    qualified"

employee. US Airways, Inc., 535 U.S. at 396 (emphasis in original)

(quoting 42 U.S.C. § 12112(b)(5)(A)).          Thus, to survive summary

judgment   on   a   failure-to-accommodate     claim,    an   employee   must

furnish evidence that she was disabled within the meaning of the

ADA; that she was a qualified individual; and that her employer

knew about her disability yet neglected to accommodate it.                See

Pena v. Honeywell Int'l, Inc., 923 F.3d 18, 31 (1st Cir. 2019);

Higgins, 194 F.3d at 264.

           In the case at hand, the first element is not in dispute.

The parties stipulated that Trahan suffers from PTSD, and Wayfair

concedes that she was disabled within the meaning of the ADA by

reason of her PTSD.

           Like the first element, the second element need not

detain us. We assume, for argument's sake, that Trahan established

that she was a qualified individual and, therefore, satisfied her

burden with respect to the second element.              So, too, we assume

arguendo that Wayfair knew of Trahan's disability when she made

what she characterizes as her accommodation requests.3           With these


     3 The parties expend considerable energy discussing which
individual at Wayfair had to have knowledge of Trahan's PTSD and
when such knowledge was acquired (relative to the date when the
adverse employment decision was made and the date when that


                                 - 21 -
assumptions in place, all that remains is to determine whether

Trahan's proposals constituted reasonable accommodation requests.

          A reasonable accommodation is a change in workplace

conditions that would enable an employee to perform the essential

functions of her job.   See 29 C.F.R. § 1630.2(o)(1)(ii).    Such an

accommodation, though, must be feasible for the employer.        See

Jones v. Nationwide Life Ins. Co., 696 F.3d 78, 90 (1st Cir. 2012);

Calero-Cerezo v. U.S. Dep't of Justice, 355 F.3d 6, 23 (1st Cir.

2004).   Typically, reasonable accommodations include such things

as job restructuring, modified work schedules, reassignment to

vacant positions, and the like.        See 42 U.S.C. § 12111(9)(B);

Calero-Cerezo, 355 F.3d at 23.   The reasonableness of any proposed

accommodation, including its feasibility, must be assessed on a

case-by-case basis.   See Calero-Cerezo, 355 F.3d at 23.

          Even though reasonableness necessarily depends on the

circumstances of a given case, some general principles apply.    For

instance, "[a] requested accommodation that simply excuses past

misconduct is unreasonable as a matter of law."    McElwee v. County

of Orange, 700 F.3d 635, 641 (2d Cir. 2012).      After all, the ADA

does not oblige an employer to accommodate an employee's disability

retroactively.   See DeWitt v. Sw. Bell Tel. Co., 845 F.3d 1299,

1316 (10th Cir. 2017) (explaining that overlooking past misconduct



decision was effectuated). For simplicity's sake, we bypass this
quagmire and give Trahan the benefit of the doubt.


                              - 22 -
is   not     within     the     realm        of     reasonable           accommodations);

Schaffhauser v. UPS, Inc., 794 F.3d 899, 902, 906 (8th Cir. 2015)

(upholding     rejection        of        accommodation        request         made      after

employee's racist comment).               In this case, Trahan made both of the

proposals that she seeks to classify as accommodation requests

after   committing      the     fireable          misconduct       that       prompted    her

discharge.      Where, as here, an accommodation request follows

fireable misconduct, it ordinarily should not be viewed as an

accommodation proposal at all.               See Jones, 696 F.3d at 90 (stating

that "[w]hen an employee requests an accommodation for the first

time only after it becomes clear that an adverse employment action

is imminent, such a request can be 'too little, too late'" (quoting

Reed, 244 F.3d at 262 n.9)); see also U.S. Equal Emp. Opportunity

Comm'n,    EEOC-CVG-2003-1,           Enforcement        Guidance:               Reasonable

Accommodation     and        Undue    Hardship       Under        the    Americans       with

Disabilities Act 36 (2002) ("Since reasonable accommodation is

always prospective, an employer is not required to excuse past

misconduct    even      if     it    is     the     result    of        the   individual's

disability.").        Such a request is better understood as a plea

either for forgiveness or for a second chance.                           See DeWitt, 845
F.3d at 1316 (concluding that "excusing workplace misconduct to

provide a fresh start/second chance to an employee whose disability

could be offered as an after-the-fact excuse is not a required

accommodation    under        the    ADA"    (emphasis       in    original)      (quoting


                                           - 23 -
Davila v. Qwest Corp., 113 F. App'x 849, 854 (10th Cir. 2004)));

Hill v. Kan. City Area Transp. Auth., 181 F.3d 891, 894 (8th Cir.

1999) (explaining that employee who made after-the-fact request

was not seeking accommodation but, rather, seeking "a second chance

to better control her treatable medical condition").

             Here, Trahan — like the plaintiff in Jones — made the

request for a seat reassignment in a conversation with Dunivan

"only after it bec[ame] clear that an adverse employment action

[was] imminent."4 696 F.3d at 90.     By the same token, she first

mentioned the possibility of working from home after she had been

suspended.     Given the timing of the requests, implementing them

would have required forgiveness of her fireable misconduct and a

fresh start at Wayfair.       Nothing in the ADA demands that an

employer accord an employee — even an employee with a disability

— such a second chance.    See DeWitt, 845 F.3d at 1316.

             In all events, Trahan's requested accommodations were

not reasonable.     For this purpose, reasonableness requires, among

other things, that the employee demonstrate that her proposal would

be effective to allow her to perform the essential functions of

her job.     See, e.g., Jones, 696 F.3d at 90 ("One element in the


     4 Messages that Trahan sent to an uninvolved co-worker during
the afternoon of September 20 indicated that she was already aware
of the potential severity of the consequences of her outburst.
Her messages stated that she was "pretty sure [she was] going to
get shafted because of this whole thing" and that she was "probably
going to get in trouble."


                                - 24 -
reasonableness equation is the likelihood of success." (quoting

Evans v. Fed. Express Corp., 133 F.3d 137, 140 (1st Cir. 1998))).

Neither of Trahan's proposals clears this bar.

           First, nothing about the request to move to a permanent

desk or team away from Ireland and McDonald inspired confidence in

Trahan's ability to comport herself in accordance with Wayfair's

Conduct Rules.    Trahan admits that sales and service consultants

"work collaboratively insofar as they frequently interact with

each   other   about    their   work   and   rely   upon    each   other"   for

assistance and information.        She further admits that consultants

"work on teams and work closely together in team meetings, group

coaching sessions, and trainings."            Seen in this light, it is

apparent that the requested team-reassignment accommodation lacks

feasibility.

           Trahan's triggers were diverse and unpredictable, and

commonly included the feeling of "losing control" and of "being

ganged up on."     Given the nature of these triggers, there is no

grounding for a reasonable inference that joining a different team

in a different space would have enabled Trahan to behave more

collaboratively    or    professionally.       Teams,      by   their   nature,

require members to cede some control, and people, by their nature,

do not always agree.       Thus, Trahan cannot support her assertion

that she could have fulfilled her duties as a Wayfair sales and

service consultant on any other team, as she still would have had


                                   - 25 -
to work collaboratively with others who could trigger her at any

time.

           Nor was working from home a reasonable accommodation.

Undisputed record evidence shows that at the time Trahan was

cashiered, Wayfair did not offer work from home opportunities in

Maine because it lacked the technological capabilities to support

such an arrangement.      Trahan acknowledges this reality but rejoins

that she learned during training that Wayfair was in the process

of developing a work-from-home program.           She adds that Wayfair

began   offering   such   opportunities    "the   month   after"   she   was

discharged.

           As we have said, determinations of reasonableness in

this context must be made on a case-by-case basis.            See Calero-

Cerezo, 355 F.3d at 23.        At the relevant time, Wayfair did not

employ sales and service consultants working from home.            Wayfair

was not required, as part of a reasonable accommodation, to hold

Trahan's request in abeyance and let her remain in place pending

the   availability   of    a   work-from-home     program.    It   follows

inexorably that this proposed accommodation was not reasonable in

September of 2017 — the month in which the accommodation was

requested and in which Trahan's employment was terminated.

           At the expense of carting coal to Newcastle, we add that

Trahan has not explained how her work-from-home proposal would

have equipped her to follow Wayfair's Conduct Rules.                Trahan


                                  - 26 -
offered no evidence, beyond her own assertion, to satisfy her

burden of establishing that working from home would have enabled

her to perform her job in accordance with Wayfair's reasonable

expectations.      As said, some of Trahan's PTSD triggers were

inherently    unpredictable   and    could   occur   anywhere.   Although

working from home may have involved fewer interactions with co-

workers, it would not have eliminated those interactions entirely;

Trahan still would have been a member of a larger sales and service

organization and subject to supervision.         Her PTSD triggers were

likely to reappear in Wayfair's team-oriented environment whether

Trahan was working from the call center or from her own residence.

And despite the absence of problems with customers during the

handful of weeks that she worked for Wayfair, Trahan — whose

disability manifested itself (at least in part) by a difficulty in

perceiving reality — gave the company no reason to believe that

she could proceed professionally if a customer's call triggered

her PTSD.

             Trahan has one last shot in her sling.       She asseverates

that any record deficiencies regarding the reasonableness of her

proposed accommodations are "due to Wayfair's failure to engage in

an interactive process."      Refined to bare essence, she submits

that Wayfair opted to fire her rather than engage in a discussion.

             We agree that a request for an accommodation may spark

an employer's duty to engage in an interactive dialogue with a


                                    - 27 -
disabled employee.    See id.   But liability for failure to engage

in an interactive process depends on a finding that the parties

could have discovered and implemented a reasonable accommodation

through good faith efforts.     See Jones, 696 F.3d at 91.    Here,

however, the record contains no evidence sufficient to ground a

reasonable inference that further dialogue between Trahan and

Wayfair was likely to have led to such an outcome.   Her attempt to

invoke the interactive process is, therefore, futile.    See id.

            That ends this aspect of the matter. We discern no error

in the district court's entry of summary judgment for Wayfair on

Trahan's failure-to-accommodate claim.

III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                                - 28 -